DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 4/21/2021.  As directed by the amendment, claims 1, 3, 4, 6, 12, 17, 18, 20, 21 and 23-27 have been amended, claim 22 has been canceled, and claims 28-34 have been added. As such, claims 1, 3-21 and 23-34 are pending in the instant application.
Applicant has cancelled claim 22 such that the objection to the drawings and the claim objections thereto are rendered moot.
Applicant has amended the claims to address minor informalities; the objections to the claims are withdrawn. 

Applicant has amended the claims to remove new matter; the rejections of the claims under 35 USC 112(a)/first paragraph are withdrawn.
Applicant has amended the claims to provide antecedent basis, to remove active steps from the apparatus claims, and to clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 6/10/2021.

The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion): 
Amended claim 1 as follows:
A dose cartridge container configured to be removably coupled to an inhaler device, the dose cartridge container comprising:
a plurality of flat dose cartridges to be used within the inhaler device, 
a revolvable carousel, said plurality of flat dose cartridges arranged on said carousel, and
an enclosure, said enclosure enclosing said carousel;
wherein each of said plurality of flat dose cartridges comprises one or more latching elements which enable transport of each dose cartridge out of said dose
cartridge container for use in the inhaler device, and back into said dose cartridge
container.

Amended claim 3, line 2 to read “individual dose cartridges”
Amended claim 4, line 2 to read “individual dose cartridges”
Amended claim 5, line 2 to read “individual dose cartridges”
Amended claim 18, line 2 to read “each”
Amended claim 24, line 4 to read “dose cartridges”
Amended claim 27, line 3 to read “dose cartridges”
Amended claim 28, lines 2-3 to read “having a preserved 
Amended claim 34 to read:
The kit according to claim 17, wherein said inhaler device is configured to receive said dose cartridges at a clamping chamber configured to induce heating of said dose cartridges and for directing airflow to and through said dose cartridges.

Allowable Subject Matter
Claims 1, 3-21 and 23-34 are allowed.
The Examiner agrees with Applicant’s arguments with regards to Marshall, Pendergrass, Rosen, Spandorfer and Davison on pages 9-10 of Remarks filed 4/21/2021 in as far as they do not teach or suggest a dose cartridge container comprising a revolvable carousel on which a plurality of flat dose cartridges are arranged, where the cartridges comprise one or more latching elements that enable transport of the dose cartridges out of the dose cartridge container and into an inhaler device coupled to the dose cartridge container. However, the Examiner disagrees with Applicant that the dose cartridges of McCarthy are not flat; as shown in McCarthy Figs. 4A-B, the cartridges (shells 101,102,103) are rectangular prisms with smooth sides and that are substantially longer and wider than they are thick and thus comprehend “flat cartridges” in as far as e.g. instant Fig. 5B is understood to depict a “flat cartridge.” However, the carousel of McCarthy is not enclosed in its own enclosure apart from the inhaler device (system cabinet 126), and there is no motivation apart from improper hindsight to provide it with one. Accordingly, claim 1 as amended above is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 3-21 and 23-34 depend from claim 1 and are considered patentable by virtue of their dependence from claim 1 as well as for the additional features recited by each dependent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/Primary Examiner, Art Unit 3785